[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE ANCILLARY EXPENSES
The court finds the total of the judgment including ancillary expenses and interest on the plaintiffs offer of judgment to be $1,340,810.54 as of October 25, 2000 arrived at as follows:
  Judgment                 $1,020,409.00 Ancillary Expense             4,375.00 Interest at 12% annual      316,026.54
  Total Judgment           $1,340,810.54 =============
Hale, J.T.R. CT Page 13414